DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-2, 4-5, 7-9, 11-12, 14-16, 18-19, 21-23, 25-26 and 28 are pending.
Information Disclosure Statement (IDS)
3.	The information disclosure statement (IDS) submitted on 26 March 202121 September 2022 is being considered by the examiner.
Response to Arguments
4.	Applicant’s arguments, see remarks, filed02 September 2022, with respect to the rejection(s) of claim(s) 1, 7-8, 14-15 and 21-22 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li et al. (US 2015/0131579A1).
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 7-8, 14-15 and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Li et al. (US 2015/0131579 A1).
	Regarding claims 1, 7-8, 14-15 and 21-22, Li et al. discloses a terminal device, a network device and a data transmission method applied to a terminal device, comprising:
	receiving Physical Downlink Shared Channel (PDSCH).
	determining a size of a semi-static Hybrid Automatic Repeat Request-Acknowledge (HARQ-ACK) codebook; and
	performing a corresponding HARQ-ACK feedback for the PDSCH with repetition transmissions according to the determined size of the semi-static HARQ-ACK codebook.

    PNG
    media_image1.png
    356
    518
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    472
    657
    media_image2.png
    Greyscale

([0007]: “a method includes mapping, by a User Equipment (UE), a first repetition of a physical uplink control channel (PUCCH) transmission in a first PUCCH resource in a first sub-frame (SF) and a second repetition of the PUCCH transmission in a second PUCCH resource in a second SF.  The PUCCH transmission conveys hybrid automatic repeat request acknowledgement (HARQ-ACK) information in response to a reception by the UE of a data transport block in a physical downlink shared channel (PDSCH) scheduled by a downlink control information (DCI) format transmitted in an enhanced physical control channel (EPDCCH) that consists of enhanced control channel element (ECCEs).”)	
Allowable Subject Matter
7.	Claims 2, 4-5, 9, 11-12, 15-16, 18-19, 23, 25-26 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412